          Case 2:19-cv-00051-RMP                   ECF No. 102           filed 05/26/20     PageID.1981 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                                  for the_                              EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
  GRANDPA BUD, LLC, a Washington limited liability
                                                                                                         May 26, 2020
                 company,                                                                                     SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:19-CV-51-RMP
   CHELAN COUNTY WASHINGTON, a municipal                             )
 corporation; KEITH GOEHNER, individually and as a                   )
Chelan County Commissioner; and LISA GOEHNER, and
                her marital community,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants’ Motion for Summary Judgment, ECF No. 64, is GRANTED IN PART. Plaintiffs’ federal claims are
’
              DISMISSED WITH PREJUDICE. Plaintiffs’ state law claims are DISMISSED WITHOUT PREJUDICE. Judgment is
              entered for all Defendants on all federal claims.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               Rosanna Malouf Peterson                       on a motion for
      for summary judgment.


Date: May 26, 2020                                                          CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                             Virginia Reisenauer
